NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 10/16/2019 is acknowledged. Thus, claims 1-6 are elected.  Claims 7-9 are withdrawn. Considering the applicant’s election, the examiner is now examining the claims 1-6.

Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 discloses MgMOF-75 as a MOF. This is not known in the art. It seems, there may be a typographical error. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Allendorf et al. (US 9,329,154 Bl, cited by the applicants, “Allendorf”)
Regarding Claim 1, Allendorf teaches a gas sensor (100,200) comprising: at least one sensor device including a surface acoustic wave (SAW) device (fig.1A; element 100); and a layer of metal organic framework (MOF) material (col.8; lines 55-57 discloses a MOF) disposed on each of the at least one sensor device (col.8; lines 55-57 discloses a SAW device coated with a MOF thin film to detect water vapor across a wide concentration range), wherein the at least one sensor device is structured to sense a change in mass of the MOF material. (col.8; lines 19-24 discloses ‘sensing adsorption of the at least one chemical analyte by the PCP, wherein adsorption of the at least one chemical analyte by the PCP causes mass changes in the PCP that dampens propagation of a standing acoustic wave through the substrate layer, thereby signaling the presence of the at least one chemical analyte’. Col.1; lines 33-41 discloses that the MOF is a PCP).

Regarding Claim 2, the gas sensor of claim 1 is taught by Allendorf.
Allendorf further teaches that the metal organic framework includes at least one of IRMOF-1, HKUST-1, NU-125, UiO-66, and ZIF-8 (col.1; lines 40-52 and col.5; lines 15-33).  

Regarding Claim 3, the gas sensor of claim 1 is taught by Allendorf.
Allendorf further teaches that the sensor device includes the SAW device (col.8; lines 55-57 discloses ‘a SAW device coated with a MOF thin film) and wherein the layer of MOF material has a thickness within a range 15of about 100-300 nm ((fig.4; col.9; lines 9-13).  

Claim 5, the gas sensor of claim 1 is taught by Allendorf.
Allendorf further teaches that the at least one sensor device is a plurality of sensor devices arranged in an array (at least two sensors in a array 210 and 280 is disclosed in fig.2 and col.8; lines 1-10).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Allendorf .
Regarding Claim 6, the gas sensor of claim 5 is taught by Allendorf.

However, Allendorf teaches in fig.2 and (col.7; lines 57-67) that the sensor SAW device 210 includes a PCP layer 270 fabricated from a microporous material (e.g., Cu-BTC) that is selected for interacting with an analyte of interest. The reference SAW device 280 may have a PCP layer 270 if the reference SAW remains isolated from the chemicals to be sensed. Thus, two different MOFs are taught by Allendorf. Allendorf further teaches usage of HKUST-1, UiO-66 and ZIF-8 as MOFs (col.5; lines 20-33), and the MOF layer in the SAW-based sensors may be covalently bound to surface hydroxyl groups of the SAW substrate (col.5; lines 61-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Allendorf to make the claimed invention with two different layers with two different MOFs since Allendorf suggests a plurality of SAW-based sensors and various MOFs of HKUST-1, UiO-66 and ZIF-8 are disclosed by Allendorf. 

Regarding Claim 7, the gas sensor of claim 5 is taught by Allendorf.
Allendorf does not explicitly teach that the plurality of sensor devices includes 30a first sensor device having a first layer of MOF material composed of HKUST-1, a second sensor device having a second layer of MOF material composed of UiO-66, and a third sensor device having a third layer of material composed of ZIF-8.  
However, Allendorf teaches in fig.2 and (col.7; lines 57-67) that the sensor SAW device 210 includes a PCP layer 270 fabricated from a microporous material (e.g., Cu-BTC) that is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Allendorf to make the claimed invention with three different layers with three different MOFs since Allendorf suggests a plurality of SAW-based sensors and the claimed MOFs of HKUST-1, UiO-66 and ZIF-8 are disclosed by Allendorf. 

As best understood, regarding Claim 8, the gas sensor of claim 5 is taught by Allendorf.
Allendorf does not explicitly teach that the plurality of sensor devices includes a first sensor device having a first layer of MOF material composed of IRMOF-1, a second sensor device having a second layer of MOF material composed of HKUST-1, a third sensor device having a third layer of MOF material composed of UiO-66, a fourth 5sensor device having a fourth layer of MOF material composed of ZIG-8, and a fifth sensor device having a fifth layer of MOF material composed on MgMOF-75.  
However, Allendorf teaches in fig.2 and (col.7; lines 57-67) that the sensor SAW device 210 includes a PCP layer 270 fabricated from a microporous material (e.g., Cu-BTC) that is selected for interacting with an analyte of interest. The reference SAW device 280 may have a PCP layer 270 if the reference SAW remains isolated from the chemicals to be sensed. Thus, two different MOFs are taught by Allendorf. Allendorf further teaches usage of IRMOFs (col.1; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Allendorf to make the claimed invention with five different layers with five different MOFs since Allendorf suggests a plurality of SAW-based sensors and the claimed MOFs of IRMOF, HKUST-1, UiO-66, ZIF-8 and other MOFs are disclosed by Allendorf. 

Allowable Subject Matter
Claims 9-15 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
With regard to Claim 9, the prior arts of the record do not teach or fairly suggest a method of optimizing an array of gas sensors each including a sensor device having a layer of MOF material disposed thereon, wherein the sensor device is structured to sense a change in mass of the MOF material, the method comprising, in combination with the other recited steps, generating a set of potential arrays from the plurality of MOF materials and the plurality of array sizes, wherein each of the gas sensors in a selected potential array includes a different type of MOF material; simulating adsorption characteristics of each of the MOF materials for each of the gas mixtures; calculating an effectiveness score for each of the potential arrays; and selecting one or more of the potential arrays based on the calculated effectiveness scores.

Claims 10-15 are allowed by virtue of their dependence from Claim 9.

The invention of Talin art, even if modified, does not alone or in combination with the other arts of record, teach or fairly suggest the crux of the claimed features mentioned above, and also in combination with all other elements in the independent claims distinguish the present invention(s) from the prior arts.

For these reasons, Claims 9-15 of the claimed invention distinguish themselves from the prior arts on record and therefore are in a condition for allowance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861